Citation Nr: 0312395	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  98-20 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas



THE ISSUE

Entitlement to an earlier effective date for a 10 percent 
evaluation for tinnitus, prior to May 27, 1998.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from May 1976 to January 
1983.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision by the North Little Rock, Arkansas, Regional Office 
(RO), which increased an evaluation for tinnitus from 
noncompensable to 10 percent, effective May 27, 1998.  A 
September 1998 RO hearing was held.  In July 2000, a 
videoconference hearing was held before the undersigned Board 
Member.  

By a November 2000 decision, the Board denied said appellate 
issue.  Subsequently, the appellant appealed that November 
2000 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  During the pendency of that appeal, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§ 5100 et. seq. (West Supp. 2002)) became law.  By a 
subsequent decision, the Court vacated that November 2000 
Board decision, and remanded the case, in part, for the Board 
to readjudicate the claim after obtaining certain additional 
VA clinical records.  

With respect to other procedural matters, although an 
attorney represented appellant during the appellate process, 
in a September 2002 letter, the RO informed appellant that 
said attorney's authority to represent VA claimants had been 
revoked; that appellant had the option to obtain or not 
obtain other representation; and that appellant should 
respond within a certain time period from date of that letter 
if he desired a new representative.  In an October 2002 
signed written response, appellant reported that he intended 
to represent himself in this case.

In February 2003, the Board undertook additional development 
on the appellate issue, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)); and additional VA clinical records were 
obtained and associated with the claims folder.  However, on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs invalidated a 
portion of the Board's development regulations, specifically 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Under 38 
C.F.R. § 19.9(a)(2), the Board could consider additional 
evidence without having to either remand the case to the 
agency of original jurisdiction for initial consideration or 
obtain the appellant's waiver.  

Due to procedural due process concerns as a result of the 
Federal Circuit's partial invalidation of the Board's 
development regulations, the Board will address the appellate 
issue in the REMAND section below.  


REMAND

As a result of the Federal Circuit's decision, the appellate 
issue requires appropriate procedural development by the RO, 
including readjudication that considers any additional 
evidence obtained pursuant to the Board development 
regulations in effect prior to said judicial invalidation 
(additional VA clinical records that were obtained).

With respect to another matter, there has been a significant 
change in the law during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  However, as to the appellate issue, it does 
not appear that the RO has expressly satisfied the Veterans 
Claims Assistance Act of 2000 requirement that VA notify the 
veteran as to which evidence was to be provided by the 
veteran, and which would be provided by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the claim at issue, 
including which evidence is to be 
provided by the appellant, and which by 
VA.  See Quartuccio, supra.; and the 
Veterans Claims Assistance Act of 2000.  

2.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to an earlier effective date 
for a 10 percent evaluation for tinnitus, 
prior to May 27, 1998, with consideration 
of pertinent evidence and applicable 
court precedents and statutory and 
regulatory provisions.  

To the extent the benefit sought is not granted, the 
appellant should be furnished with a supplemental statement 
of the case and afforded a reasonable opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  No 
action is required of the appellate until he is notified.  No 
opinion as to the ultimate outcome in this case is intimated 
by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

